


Exhibit 10.3

 

Execution Copy

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

AMONG

 

OLD MUTUAL PLC,

 

OLD MUTUAL LIFE ASSURANCE COMPANY (SOUTH AFRICA) LTD.

 

AND

 

OM ASSET MANAGEMENT PLC

 

DATED AS OF OCTOBER 8, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

Section 1.1

Definitions

1

 

 

 

ARTICLE II

LICENSES AND OTHER RIGHTS OF PUBCO

5

 

 

 

Section 2.1

Use of Servicemarks

5

Section 2.2

Visual Identity; No Reasonable Likelihood of Confusion

9

Section 2.3

Domain Names

10

Section 2.4

Pubco Marks and Rebranded Marks

10

Section 2.5

Social Media

10

 

 

 

ARTICLE III

OWNERSHIP OF THE SERVICEMARKS

11

 

 

 

Section 3.1

Pubco And Its Subsidiaries Not To Jeopardize Registration

11

Section 3.2

No Ownership Of Servicemarks By Pubco Or Its Subsidiaries

11

Section 3.3

Acknowledgement as to Servicemarks; Cooperation

11

 

 

 

ARTICLE IV

INFRINGEMENT OF SERVICEMARKS

11

 

 

 

Section 4.1

Notification of Infringement

11

Section 4.2

Notification of Allegations

11

Section 4.3

Conduct of Proceedings by the Licensors

12

Section 4.4

Assistance in Proceedings

12

 

 

 

ARTICLE V

WARRANTIES; INDEMNITIES; DISCLAIMERS

12

 

 

 

Section 5.1

Representations and Warranties

12

Section 5.2

Indemnification

13

Section 5.3

Reservation of Rights

13

Section 5.4

No Obligation To Provide Technology

13

Section 5.5

Release of Information

13

Section 5.6

Damages Inadequate

14

 

 

 

ARTICLE VI

DISPUTE RESOLUTION

14

 

 

 

Section 6.1

Arbitration

14

Section 6.2

Confidentiality

16

Section 6.3

Conduct During Dispute Resolution

16

 

 

 

ARTICLE VII

TERM

16

 

 

 

Section 7.1

Term

16

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.2

Termination

17

Section 7.3

Survival

17

 

 

 

ARTICLE VIII

MISCELLANEOUS

17

 

 

 

Section 8.1

Notices

17

Section 8.3

Contracts (Rights of Third Parties) Act

18

Section 8.4

Subsidiary or Affiliate Action

19

Section 8.5

Confidential Information

19

Section 8.6

Interpretation; Effect

19

Section 8.7

Severability

20

Section 8.8

Applicable Law

20

Section 8.9

Amendment, Modification and Waiver

20

Section 8.10

Assignment

20

Section 8.11

Counterparts

20

Section 8.12

Further Assurances

20

Section 8.13

No Joint Venture

21

Section 8.14

Compliance with Law

21

Section 8.15

Bribery Act

21

 

ii

--------------------------------------------------------------------------------


 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This INTELLECTUAL PROPERTY LICENSE AGREEMENT (this “Agreement”), dated as of
October 8, 2014 (the “Effective Date”), is made and entered into by and among:

 

(1)  Old Mutual plc, a company incorporated and registered in England and Wales,
with company number 3591559 (together with its successors and permitted assigns,
“OM plc”), and

 

(2) solely for the purposes of the Servicemarks owned by it as described below,
Old Mutual Life Assurance Company (South Africa) Ltd., a limited liability
company formed under the laws of South Africa (together with its successors and
permitted assigns, “OMLAC”), on the one hand, (OMLAC and OM plc each being a
“Licensor” and together “Licensors”) and

 

(3) OM Asset Management plc, a company incorporated and registered in England
and Wales, with company number 09062478 (together with its successors and
permitted assigns, “Pubco”), on the other hand.

 

RECITALS

 

WHEREAS, an initial public offering of Pubco (“IPO”), an indirect wholly-owned
Subsidiary of OM plc, will take place and Pubco will indirectly own the business
of Old Mutual (US) Holdings Inc. (“OMUSH”) on or about the Effective Date
hereof;

 

WHEREAS, OMLAC is an indirect, wholly-owned Subsidiary of OM plc;

 

WHEREAS, Pubco and its Subsidiaries (collectively, “Licensees”) use and desire
to continue to use certain intellectual property rights of the Licensors in
connection with their respective businesses and the IPO; and

 

WHEREAS, the Licensors each desire to grant a license to certain intellectual
property rights under the terms and conditions as set forth in this Agreement to
Licensees for use by each of them in connection with their respective businesses
and the IPO.

 

NOW THEREFORE, in consideration of the premises and covenants set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the Parties hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                             Definitions.  As used herein, including
for purposes of the Preamble and the Recitals hereof, the following terms have
the respective meanings set forth below:

 

(a)                                 “Affiliates” with respect to any Person,
means any other Person directly or indirectly controlling, controlled by or
under common control with, such Person. For purposes of this definition,
“control,” (including, with correlative meanings, the terms “controlled by” and

 

1

--------------------------------------------------------------------------------


 

“under common control with”) when used with respect to any Person, means the
possession directly or indirectly of the power to direct or cause the direction
of the management or policies of such Person, whether through ownership of
voting securities or partnership or other ownership interests, by contract or
otherwise.

 

“Agreement” has the meaning set forth in the Preamble hereto.

 

“Applicable Law” means any domestic or foreign statute, law (including the
common law), ordinance, rule, regulation, published regulatory policy or
guideline, order, judgment, injunction, decree, award or writ of any court,
tribunal or other regulatory authority, arbitrator, governmental authority, or
other Person having jurisdiction, or any consent, exemption, approval or license
of any governmental authority that applies in whole or in part to a Party and,
with respect to Pubco, includes the rules of any exchange or quotation system on
which the securities of Pubco are listed or traded from time to time.

 

“Business” means the business conducted by the Licensees of providing, either
directly or through one or more Affiliates, any investment advisory, investment
and Fund administration, and other related services, including, without limiting
the generality of the foregoing, (i) the management of an investment account or
Fund (or portions thereof or a group of investment accounts or Funds); (ii) the
giving of advice with respect to the investment and/or reinvestment of assets or
Funds (or any group of subadvisory assets or Funds); (iii) otherwise acting as
an “investment adviser” within the meaning of the U.S. Investment Advisers Act
of 1940; (iv) rendering investment advice for a fee or other compensation,
directly or indirectly, within the meaning of Section 3(21)(A)(ii) of the U.S.
Employee Retirement Income Security Act of 1974; or (v) acting as a trustee,
general partner, manager, or managing member of any Person that is affiliated
with the provider of the services described in items (i) through (iv).

 

“Business Day” means any day except (i) a Saturday, (ii) a Sunday, (iii) any day
on which the principal office of Pubco or OM plc is not open for business, and
(iv) any other day on which commercial banks in the United Kingdom or New York,
USA are authorized or obligated by law or executive order to close.

 

“Closing” means the closing of the initial public offering of Pubco.

 

“Closing Date” means the date of the Closing.

 

“Effective Date” has the meaning set forth in the Preamble to this Agreement.

 

“Entering Party” has the meaning set forth in Section 2.2(a).

 

“Existing Party” has the meaning set forth in Section 2.2(a).

 

“Fund” means any investment company, mutual fund, business development company,
partnership, fund, closed-end fund, unit investment trust, offshore fund, common
or collective fund or collective trust, hedge fund or other pooled investment
vehicle, whether or not registered under the Investment Company Act of 1940 or
Securities Act of 1933 (or similar provisions of applicable law of any
jurisdiction other than the United States).

 

2

--------------------------------------------------------------------------------


 

“Governmental Authority” means any domestic, foreign or supranational court,
tribunal, arbitral or administrative agency or commission or other governmental
authority or instrumentality, or any industry self-regulatory authority.

 

“LCIA Court” has the meaning set forth in Section 6.1.

 

“Licensees” has the meaning set forth in the Recitals to this Agreement.

 

“Licensor” has the meaning set forth in the Preamble to this Agreement and
“Licensors” means both of the Licensors together.

 

“Losses” means all losses, claims, damages, liabilities, obligations (including
settlements, judgments, fines and penalties), costs and expenses (including
reasonable attorneys’ fees, court costs and other litigation expenses) but
excluding any loss of goodwill, loss of business, loss of revenue, loss of
profits, diminution in value, lost opportunity costs, and any other indirect,
incidental, special, expectation, consequential, exemplary or punitive damages
(other than such damages actually paid to third parties in connection with any
action or other claim or demand brought by an unaffiliated third party).

 

“Notice” has the meaning set forth in Section 8.1.

 

“Old Mutual Domain Names” means the Perpetual Old Mutual Domain Name and the
Transitional Old Mutual Domain Names.

 

“OM Logo” has the meaning set forth in the definition of “Transitional
Servicemarks.”

 

“OM plc” has the meaning set forth in the Preamble to this Agreement.

 

“OMLAC” has the meaning set forth in the Preamble to this Agreement.

 

“OMUSH” has the meaning set forth in the Recitals to this Agreement.

 

“Party” means OM plc, OMLAC and Pubco individually; and “Parties” means OM plc,
OMLAC and Pubco, collectively.

 

“Perpetual License” has the meaning set forth in Section 2.1(a)(ii).

 

“Perpetual Old Mutual Domain Name” means the domain name omam.com, as listed in
Schedule 1, which is under the control of either of the Licensors and/or their
Subsidiaries as of the Closing Date.

 

“Perpetual Servicemarks” means those trademarks, service marks, trade names,
trade dress, logos, corporate names and other source or business identifiers and
any registrations, applications, renewals and extensions of, or associated with,
any of the foregoing which include the term “OMAM”, and all goodwill associated
with or symbolized by any of the foregoing.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other business entity and any trust,
unincorporated organization or political subdivision thereof.

 

“Pubco” has the meaning set forth in the Preamble to this Agreement.

 

“Rebranded Marks” has the meaning set forth in Section 2.4.

 

“Re-Direct Domain” has the meaning set forth in Section 2.3(b).

 

“Relevant Requirements” has the meaning set forth in Section 8.15(a)(i).

 

“Restylized Marks” has the meaning set forth in Section 2.1(a)(ii)(B)(1).

 

“Servicemarks” means the Perpetual Servicemarks and the Transitional
Servicemarks.

 

“Subsidiary” with respect to a Person, any corporation, limited liability
company, partnership, association, business, trust, joint venture, business
entity or other entity of any kind or nature, of which more than fifty percent
(50%) of either the equity interests or the voting control is, directly or
indirectly through Subsidiaries or otherwise, beneficially owned by such Person,
or of which such Person or any Subsidiary serves as the general partner (in the
case of a limited partnership) or the manager or managing member (in the case of
a limited liability company); provided that (i) no Fund or any Subsidiary of a
Fund shall be a Subsidiary for the purposes of this Agreement; (ii) Pubco and
its Subsidiaries will not be deemed to be Subsidiaries of OM plc or OMLAC, and
OMLAC and OM plc will not be deemed to be Affiliates or Subsidiaries of Pubco;
and (iii) for purposes of this definition, unless expressly stated otherwise,
each of Heitman LLC and Investment Counselors of Maryland, LLC shall be
considered “Subsidiaries” of Pubco.

 

“Territory” means world-wide.  Notwithstanding anything to the contrary
contained herein “Territory” includes those areas of the world where the
Servicemarks are currently in use, as well as those areas where Pubco receives
consent from OM plc (which consent shall not be unreasonably withheld) to use
such Servicemarks in the future.

 

“Transitional License” has the meaning set forth in Section 2.1(a)(i).

 

“Transitional Old Mutual Domain Names” means the domain names listed in Schedule
1, which contain the terms “Old Mutual”, “OM” and/or “OMAM” (except such
Perpetual Old Mutual Domain Name which contains the term “OMAM”) under the
control of either of the Licensors and/or their Subsidiaries as of the Closing
Date.

 

“Transitional Servicemarks” means those trademarks, service marks, trade names,
trade dress, logos, corporate names and other source or business identifiers and
any registrations, applications, renewals and extensions of, or associated with,
any of the foregoing which include the terms “Old Mutual,” “OM” and/or the OM 3
anchor design logo:

 

4

--------------------------------------------------------------------------------


 

GRAPHIC [g1583516kn01i001.jpg](the “OM Logo”), and all copyrights therein and
all goodwill associated with or symbolized by any of the foregoing.

 

“Transition Period” means the period commencing on the Closing Date and ending
six (6) months after the date on which OM plc ceases to directly or indirectly
own more than 50% of the outstanding shares of Pubco.

 

“Visual Identity” means the visible elements of a brand of a Party and its
Affiliates, including its or their respective name, logo, primary and secondary
colors, form, and other visual elements that symbolize source, identity and
image.

 

ARTICLE II

 

LICENSES AND OTHER RIGHTS OF PUBCO

 

Section 2.1                             Use of Servicemarks.

 

(a)                                 Grant of Licenses.

 

(i)                                     Transitional License.  Subject to the
terms and conditions of this Agreement, each Licensor hereby grants to Licensees
a limited, non-exclusive, fully paid-up, royalty-free, non-transferable,
non-sublicensable license, solely in the Territory and during the Transition
Period, to use such Transitional Servicemarks as are owned by each such Licensor
in the Licensees’ corporate and trade names, businesses and activities,
including any advertising or promotional materials, and including in connection
with the operation of the Business and in connection with the IPO, provided,
however, that the license granted hereunder specifically excludes the right for
Licensees to use the Transitional Servicemarks as the name of a Fund or in
connection with any products or services provided by a Fund (the “Transitional
License”).  For the avoidance of doubt, in the event the Licensees desire to use
the Transitional Servicemarks as the name of a Fund, or for any products or
services provided by a Fund sponsored, operated or managed by the Licensees,
Licensees must obtain OM plc’s prior written approval for any such use in the
jurisdictions in which OM plc owns the Transitional Servicemarks, and OMLAC’s
prior written approval for any such use in the jurisdictions in which OMLAC owns
the Transitional Servicemarks, and (in each case), where such approval is given,
use of the Transitional Servicemarks in relation to the name of a Fund, or for
any products or services provided by a Fund sponsored, operated or managed by
the Licensees, shall be subject to the terms and conditions of this Agreement as
if the exclusion referred to under this Section 2.1(a)(i) does not apply
thereto.  Notwithstanding anything to the contrary in this Section 2.1(a) or
Section 2.4 below, Licensees shall have the perpetual right to

 

5

--------------------------------------------------------------------------------


 

use the name “OM Asset Management” as all or part of Licensees’ corporate names
or trade names.

 

(ii)                                  Perpetual License.

 

(A)                               License Grant.  Subject to the terms and
conditions of this Agreement, each Licensor hereby grants to Licensees a
perpetual (unless terminated pursuant to Section 7.2 below), non-exclusive,
fully paid-up, royalty-free, non-transferable, non-sublicensable license, solely
in the Territory, to use such Perpetual Servicemarks as are owned by each such
Licensor in the Licensees’ corporate and trade names, businesses and activities,
including any advertising or promotional materials, (1) in connection with the
operation of the Business, (2) in connection with the IPO and (3) as a ticker
symbol on the New York Stock Exchange (the “Perpetual License”).   For the
avoidance of doubt, in the event the Licensees desire to use the Perpetual
Servicemarks as the name of a Fund, or for any products or services provided by
a Fund sponsored, operated or managed by the Licensees, Licensees must obtain OM
plc’s prior written approval for any such use in the jurisdictions in which OM
plc owns the Perpetual Servicemarks, and OMLAC’s prior written approval for any
such use in the jurisdictions in which OMLAC owns the Perpetual Servicemarks,
and (in each case), where such approval is given, use of the Perpetual
Servicemarks in relation to the name of a Fund, or for any products or services
provided by a Fund sponsored, operated or managed by the Licensees shall be
subject to the terms and conditions of this Agreement.

 

(B)                               Coexistence.  Prior to the end of the
Transition Period, Pubco shall revise the stylization of the Perpetual
Servicemarks licensed hereunder such that they are visually distinct from the
stylization, design and logos of Licensors’ registered servicemarks (the
“Restylized Marks”).  All Restylized Marks must be approved in writing by
Licensors prior to the adoption or use by Licensees, provided, however, that
such approval by Licensors of the Restylized Marks shall not be unreasonably
withheld or delayed. Licensees’ failure to comply with this
Section 2.1(ii)(B)(1) shall not be deemed a material breach of this Agreement if
such failure to comply is a result of Licensors’ failure to timely approve the
Restylized Marks submitted by Pubco to Licensors for approval.  Upon approval of
the Restylized Marks by Licensors, Licensees’ obligations under Sections
2.1(b)(i) and 2.1(b)(ii) shall terminate.

 

(b)                                 Certain Obligations of Licensees.
Notwithstanding anything to the contrary in this Section 2.1, and without
limiting its obligations under Section 8.4 hereof, Pubco will, and will procure
that all other Licensees:

 

6

--------------------------------------------------------------------------------


 

(i)                                     use the Servicemarks only in accordance
with the respective Licensor’s branding guidelines in effect as of the Effective
Date of this Agreement (as such branding guidelines may be amended by the
Licensors from time to time thereafter) and consistent with Licensee’s use prior
to the Closing Date, provided that such obligation shall not apply in respect of
the Perpetual Servicemarks with effect from the end of the Transition Period
although, for the avoidance of doubt, Section 2.1(a)(ii)(B) shall apply;

 

(ii)                                  ensure that the Servicemarks, as they are
displayed, are not altered in any way, except as expressly provided herein;

 

(iii)                               ensure that they will not take any action
that could reasonably be expected to impair the value of or goodwill associated
with the Servicemarks.  During the Transition Period,  each of OM plc and OMLAC
has the right to inspect Licensees’ business operations (in accordance with the
provisions of Section 2(d) below) to ensure compliance with the relevant
Licensor’s standards of quality;

 

(iv)                              cease all use of the Transitional Servicemarks
upon expiration of the Transition Period, provided that, following the end of
the Transition Period, Licensees will be permitted to make historical reference
to their affiliation with the Licensors, solely to the extent required under
Applicable Law to describe the historical performance of Licensees’ Business or
to identify that Licensees were formerly operating under the name of the
relevant Transitional Servicemarks or unless as otherwise provided herein,
provided, further that (A) any such use of “Old Mutual” must be strictly as a
reference to such former affiliation, or former corporate or trade name, and not
as a trademark or service mark; and (B) Licensees shall be permitted to continue
use of “OM Asset Management” as all or part of Licensees’ corporate names or
trade names.

 

(v)                                 upon written request by Licensors, destroy
any physical materials displaying the Transitional Servicemarks remaining in
Licensees’ possession promptly following expiration of the Transition Period,
and an authorized officer of Pubco shall certify to OM plc in writing that to
the knowledge of the certifying officer, after reasonable inquiry, such
destruction has taken place;

 

(vi)                              make clear to all third parties that Pubco or
its Subsidiaries, rather than either of the Licensors or any of its other
Subsidiaries, is the party entering into or conducting any contractual
relationship with such third party;

 

(vii)                           pay to each Licensor a sum of £2.50 (the receipt
and adequacy of which is hereby acknowledged by each Licensor) as consideration
for the rights granted to the Licensees under this Agreement; and

 

(viii)                        assist the Licensors in recording or registering
this Agreement in any jurisdiction where such recordation or registration is
required or recommended under the trademark law of such jurisdiction.

 

7

--------------------------------------------------------------------------------

 

(c)                                  Certain Obligations of the Licensors.
Notwithstanding anything to the contrary in this Section 2.1, each of the
Licensors agrees to cooperate with Licensees, at Licensors’ expense, to take
commercially reasonable steps to seek to eliminate or minimize any actual
consumer confusion arising from the Licensors’ activity during the Transition
Period.

 

(d)                                 Inspection. In relation to each Licensee
using the Transitional Servicemarks, during the Transition Period and the
Perpetual Servicemarks in perpetuity, each Licensor shall have the right during
a Licensee’s normal business hours, upon reasonable notice to Pubco and its
applicable Subsidiaries and in a manner not unreasonably disruptive to Pubco’s
and its Subsidiaries’ properties or business operations, to inspect for
compliance with Section 2.1 through Section 2.5, any and all uses of the
Servicemarks by Pubco and its Subsidiaries, including inspection of any and all
materials on which the Servicemarks are displayed in the possession or control
of Pubco and its Subsidiaries. Any noncompliance with Section 2.1 through
Section 2.5 shall be corrected by Pubco and/or its respective Subsidiary as soon
as reasonably practical, but no later than twenty (20) Business Days following
receipt by Pubco of written notice from one of the Licensors.

 

(e)                                  Disclaimer. As soon as reasonably
practical, but no later than thirty (30) days following the Effective Date,
Pubco and its Subsidiaries shall post on their respective website landing pages,
and any other page that consistently receives deep link or landing traffic on
which the Servicemarks are displayed, the following statement: “OM Asset
Management plc is a publicly traded corporation, and it and its subsidiaries are
currently using trademarks including the “OLD MUTUAL” name, OM, OMAM, OM ASSET
MANAGEMENT, OM 3 Anchor Design Logo and associated trademarks of Old Mutual plc
and Old Mutual Life Assurance Company (South Africa) Ltd. under license.”  As
soon as reasonably practical, but no later than thirty (30) days following the
termination of the Transitional License, Pubco and its Subsidiaries shall revise
the foregoing statement on their respective website landing pages, and any other
page that consistently receives deep link or landing traffic on which the “OM
Asset Management” corporate names or trade names or the Perpetual Servicemarks
are displayed, and post (i) the following statement: “OM Asset Management plc, a
publicly traded corporation, was previously associated with the Old Mutual Group
but is no longer associated with or affiliated to the Old Mutual Group”; and
(ii) a statement advising visitors to the website that information on Old Mutual
products in the United Kingdom and South Africa (and any other country where the
Licensors have ownership of, or other rights to use, a domain name including the
word “omam”)  can be found at the Old Mutual websites in those countries, which
statement shall provide a link to one or more of such Old Mutual websites in the
United Kingdom, South Africa or any other relevant country. In order for Pubco
and its Subsidiaries to comply with the obligation set forth in this
Section 2.1(e)(ii), Licensors shall, prior to the end of the Transition Period,
provide to Pubco a list of countries in which Licensors have ownership of, or
other rights to use, a domain name including the word “omam” and hyperlinks to
such Old Mutual websites in the United Kingdom and South Africa and any other
relevant countries.  For the avoidance of doubt, Licensees shall not be deemed
to be in breach of this Section 2.1(e)(ii) if Licensees’ failure to include a
particular country where Licensors’ have ownership of, or other rights to use, a
domain name including the word “omam” or a hyperlink to the relevant Old Mutual
websites in such countries is due to Licensors’ failure to provide Licensees
with the list of relevant countries and/or hyperlinks.

 

8

--------------------------------------------------------------------------------


 

(f)                                   Change of Name.

 

(i)                                     Timely during the Transition Period,
Pubco and its Subsidiaries shall file (at their own cost and expense) before the
relevant Governmental Authority throughout the Territory the necessary documents
so as to amend or terminate any registration or certificate of assumed name,
fictitious name or d/b/a filings containing the name “Old Mutual” so as to cause
such assumed name, fictitious name or d/b/a filings to be changed to eliminate
the name “Old Mutual” therefrom.  For the avoidance of doubt, Pubco and its
Subsidiaries shall not be required to amend or terminate any registration or
certificate of assumed name, fictitious name or d/b/a filings containing the
names “OMAM” or “OM Asset Management”.

 

(ii)                                  Pubco and its Subsidiaries agree, that
after the Closing Date neither Pubco nor any of its Subsidiaries will expressly,
or willingly by implication, do business as or represent themselves as either of
the Licensors or any of a Licensor’s other Affiliates, and the personnel of
Pubco or its Subsidiaries shall not, and shall have no authority to, as of the
Closing Date, hold themselves out as officers, employees or agents of either of
the Licensors.

 

(iii)                               Pubco shall not and shall cause its
Subsidiaries not to purport to, or represent that it or they may, bind or do
business as either of the Licensors or any of their Affiliates.

 

Section 2.2                             Visual Identity; No Reasonable
Likelihood of Confusion.

 

(a)                                 If any Party or any of its Subsidiaries
either conducts new activities or enters into a market or jurisdiction (the
“Entering Party”) where another Party or any of its Subsidiaries is already
commercially active (the “Existing Party”), the Entering Party agrees (i) to
evaluate the likelihood of customer confusion or brand dilution posed by such
proposed Servicemarks on the Existing Party’s Visual Identity in such market or
jurisdiction and (ii) to take all necessary steps to distinguish itself and its
branding from the Existing Party and to ensure that its branding is not
confusingly similar with branding of the Existing Party in the sole reasonable
discretion of the Existing Party.

 

(b)                                 Each Party acknowledges and agrees that the
existing activities of the businesses of Pubco or its Subsidiaries and the
Licensors or their Subsidiaries do not create any consumer confusion and each
Party and its respective Subsidiaries can continue to operate their respective
businesses as such businesses were operated prior to Closing, provided that,
each Party and its respective Subsidiaries implements appropriate source or
business identifiers and/or disclaimers on its products, advertisements or other
materials to make clear to a third party which Party or Subsidiary is providing
a particular product or service.  For the avoidance of doubt, each Party and its
respective Subsidiaries shall have five (5) Business Days after Closing to
implement all such changes on electronic products, advertisements and other
materials, and shall have sixty (60) days after Closing to implement all such
changes on printed products, advertisements and other materials.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the above, (i) nothing in
this Section 2.2 shall limit the right of each Licensor or its Subsidiaries to
use such Licensor’s Servicemarks, or other elements of its worldwide corporate
Visual Identity, in any jurisdiction, at any time and (ii) this Section 2.2
shall not apply to new Funds launched by any Licensor or its Subsidiaries except
in such cases where such Licensors have previously consented to the use by
Pubco, its Subsidiaries or Affiliates in connection with a Fund.

 

Section 2.3                             Domain Names.

 

(a)                                 Subject to the obligations of Section 2.1,
during the Transition Period, Licensees shall have continued rights to use the
Old Mutual Domain Names and to manage and direct the use of and content on the
websites associated with the Old Mutual Domain Names.

 

(b)                                 Prior to the expiration of the Transition
Period, Pubco (on behalf of itself and each of the other Licensees) shall
register a domain name that does not feature the terms “Old Mutual” (the
“Re-Direct Domain”) and shall establish and register a website at the Re-Direct
Domain.

 

(c)                                  Upon expiration of the Transition Period,
Licensees agree to cease use of the Transitional Old Mutual Domain Names and
promptly transfer the Transitional Old Mutual Domain Name registrations to OM
plc, provided that, for a period of six (6) months following the expiration of
the Transition Period, OM plc shall maintain the Transitional Old Mutual Domain
Names and automatically re-direct all attempts by users to access the websites
featured at the Transitional Old Mutual Domain Names to the relevant Licensee’s
Re-Direct Domain.

 

(d)                                 For the avoidance of doubt, subject to the
terms and conditions of this Agreement, Licensees shall have the continued right
to use the Perpetual Old Mutual Domain Name, and to manage and direct the use of
and content on the website associated with the Perpetual Old Mutual Domain Name,
including, without limitation, the email address extension, @omam.com,
associated with the Perpetual Old Mutual Domain Name, in perpetuity (unless this
Agreement is otherwise terminated pursuant to Section 7.2 below).

 

Section 2.4                             Pubco Marks and Rebranded Marks.  The
Licensees shall have the right to register new trademarks and service marks in
the Territory that replace the Transitional Servicemarks with Licensees’ marks
(the “Rebranded Marks”), provided that such Rebranded Marks (a) do not contain
the terms set forth in Schedule 2.4 hereto, and (b) are not the same as, or
confusingly similar to, any common-law, pending or registered trademark,
servicemark, trade name or logo of either Licensor, or any Subsidiary or
Affiliate of either Licensor.  Pubco shall bear all fees and costs associated
with the Rebranded Marks.

 

Section 2.5                             Social Media. The Parties will work in
good faith and cooperate with each other and the social media vendors to replace
the social media fan sites using any Transitional Servicemarks with Rebranded
Marks while using commercially reasonable efforts to seek to retain, to the
extent reasonably practicable without any Party compromising its respective
brand or Visual Identity, the applicable fans and historical content.

 

10

--------------------------------------------------------------------------------


 

ARTICLE III

 

OWNERSHIP OF THE SERVICEMARKS

 

Section 3.1                             Pubco And Its Subsidiaries Not To
Jeopardize Registration. Pubco and its Subsidiaries undertake not to do or
permit to be done any act which would or might jeopardize or invalidate any
registration of the Servicemarks, nor do any act which might assist or give rise
to an application to remove the Servicemarks from any register of trademarks, or
which might prejudice the right or title of either of the Licensors to the
Servicemarks.

 

Section 3.2                             No Ownership Of Servicemarks By Pubco Or
Its Subsidiaries. As between the Licensors and Pubco, each of OM plc and OMLAC
shall own all rights in their respective Servicemarks.  Pubco and its
Subsidiaries will not make any representation or do any act which may be taken
to indicate that they have any right, title or interest in or to the ownership
or use of the Servicemarks except under the terms of this Agreement, and Pubco
acknowledges that nothing contained in this Agreement shall give Pubco and its
Subsidiaries any right, title or interest in or to the Servicemarks except as
granted by this Agreement.

 

Section 3.3                             Acknowledgement as to Servicemarks;
Cooperation. Pubco and its Subsidiaries agree that they will not dispute the
validity of the Servicemarks or the ownership rights of the respective Licensors
thereto. The Licensors and their Subsidiaries agree that they will not dispute
the validity of the Rebranded Marks or the ownership rights of Pubco or its
Subsidiaries thereto, provided that such Rebranded Marks comply with Section 2.4
of this Agreement.  Pubco and its Subsidiaries shall not register or apply for
the registration of any of the Servicemarks or any trademarks or service marks
which are confusingly similar to the Servicemarks. Pubco and its Subsidiaries
shall, at a Licensor’s request and expense, cooperate with such Licensor in the
defense of such Licensor’s rights in the Servicemarks and in connection with the
registration and maintenance of the Servicemarks and the prosecution for
registration of any application which contains the Servicemarks and/or the words
set forth in Schedule 2.4 hereto.  As between Licensees and Licensors, the
Licensors shall bear all costs associated with the registration and maintenance
of the Servicemarks.

 

ARTICLE IV

 

INFRINGEMENT OF SERVICEMARKS

 

Section 4.1                             Notification of Infringement.  Licensees
shall, as soon as they become aware thereof, notify the Licensors in writing
(giving full particulars thereof) of any use or proposed use by any unrelated
Person of a trade name, trade mark, domain name or mode of promotion or
advertising that amounts or might amount either to infringement of the
Licensors’ rights in relation to the Servicemarks or to the passing-off of,
misappropriation of or any other misleading or deceptive conduct in trade or
commerce in relation to the Servicemarks, or any other torts involving the
Servicemarks.

 

Section 4.2                             Notification of Allegations.  If
Licensees become aware that any Person alleges that the Servicemarks are invalid
or that use of the Servicemarks infringes any rights of another party or that
the Servicemarks are otherwise attacked or attackable, Licensees shall
immediately

 

11

--------------------------------------------------------------------------------


 

notify the Licensors in writing thereof and shall make no comment or admission
to any third party in respect thereof.

 

Section 4.3                             Conduct of Proceedings by the Licensors.
The Licensors shall have the sole and exclusive right to decide what action if
any to take in respect of any unrelated third party infringement or alleged
infringement of the Servicemarks or passing-off or any other claim or
counterclaim brought or threatened in respect of the use or registration of the
Servicemarks, and shall control all proceedings related thereto.  The Licensors
shall bear all fees and costs associated with any such action or proceeding, and
shall retain all recovery costs associated therewith.  The provisions of section
30 of the Trade Marks Act 1994 (or equivalent legislation in any jurisdiction)
are expressly excluded.

 

Section 4.4                             Assistance in Proceedings. Licensees
will, at the request of the Licensors, give reasonable cooperation to the
Licensors in any action, claim or proceedings brought or threatened against any
third party in respect of the matters set forth in this Article IV.

 

ARTICLE V

 

WARRANTIES; INDEMNITIES; DISCLAIMERS

 

Section 5.1                             Representations and Warranties. Each of
the Parties represents and warrants to the others that it has the requisite
power and authority to enter into and perform its obligations under this
Agreement. Each of the Parties represents and warrants to the others that no
consent, approval, authorization or other order of, or registration or filing
with, any Governmental Authority, is required for such Party’s execution,
delivery and performance of this Agreement or consummation of the transactions
contemplated hereby, except as have been set forth in this Agreement or have
been obtained or made by any Party and are in full force and effect under all
Applicable Laws.

 

(a)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION 5.1 ARE THE ONLY REPRESENTATIONS AND WARRANTIES GIVEN BY THE PARTIES IN
CONNECTION WITH THIS AGREEMENT AND THE SUBJECT MATTER HEREOF, AND ALL
INTELLECTUAL PROPERTY LICENSED UNDER THIS AGREEMENT IS PROVIDED “AS IS” AND IS
LICENSED, ASSIGNED OR OTHERWISE CONVEYED WITHOUT ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND WHATSOEVER IN THIS AGREEMENT, WHETHER EXPRESS, IMPLIED OR
STATUTORY, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT,
AND EACH PARTY HEREBY DISCLAIMS ALL EXPRESS AND IMPLIED REPRESENTATIONS AND
WARRANTIES EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN.

 

(b)                                 NO PARTY OR ANY OF ITS AFFILIATES OR
SUBSIDIARIES MAKES ANY WARRANTY OR REPRESENTATION UNDER THIS AGREEMENT THAT ANY
EXPLOITATION OF ANY PRODUCT OR SERVICE WILL BE FREE FROM INFRINGEMENT OF ANY
INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY.

 

12

--------------------------------------------------------------------------------


 

Section 5.2                             Indemnification.

 

(a)                                 Licensees agree to defend, indemnify and
keep indemnified and hold OM plc and OMLAC, as applicable, and all of their
Affiliates and their respective directors, officers, employees, shareholders,
agents, attorneys, representatives, successors and assigns (the “OM
Indemnitees”), harmless from and against any and all Losses (without limitation
or cap of any kind) suffered or incurred by the OM Indemnitees in connection
with (i) any action or claim by any third party against the OM Indemnitees
relating to or arising out of or in connection with any breach of this Agreement
by Licensees and/or their Affiliates; (ii) any action or claim by any third
party against the OM Indemnitees on the basis that Licensees and/or their
Affiliates have acted on behalf of OM plc or OMLAC, or any of their Affiliates,
or have the authority to bind OM plc or OMLAC, or any of their Affiliates; or
(iii) any action or claim by a third party against the OM Indemnitees relating
to the use by Licensee or its Subsidiaries of the Servicemarks (other than any
actions set forth in Section 5.2(b)(ii) below).

 

(b)                                 Each Licensor, jointly and severally, agrees
to defend, indemnify and keep indemnified and hold Licensees and all of their
Affiliates and their respective directors, officers, employees, shareholders,
agents, attorneys, representatives, successors and assigns (the “Pubco
Indemnitees”), harmless from and against any and all Losses (without limitation
or cap of any kind) suffered or incurred by the Pubco Indemnitees in connection
with (i) any action or claim by any third party against the Pubco Indemnitees
relating to or arising out of or in connection with any breach of this Agreement
by such Licensor and/or such Licensor’s Affiliates; (ii) any action or claim by
any third party against the Pubco Indemnitees on the basis that the Servicemarks
used by the Licensees and/or their Affiliates infringe upon the rights of such
third parties, provided that the Pubco Indemnitees are using the Servicemarks in
accordance with this Agreement; or (iii) any action or claim by a third party
against the Pubco Indemnitees relating to the use by such Licensor or its
Subsidiaries of the Servicemarks (other than any actions set forth in
Section 5.2(a)(ii) above).

 

Section 5.3                             Reservation of Rights. Except for those
rights expressly licensed pursuant to this Agreement, no rights or licenses in
or to any intellectual property right owned or licensed by any Party or any of
such Party’s Affiliates or Subsidiaries are assigned, granted or otherwise
conveyed to any other Party, and nothing contained herein shall be construed as
conferring to such other Party or its Affiliates or Subsidiaries by implication,
estoppel or otherwise any right, title or interest of any other Party or its
Affiliates or Subsidiaries in or to any such intellectual property right.

 

Section 5.4                             No Obligation To Provide Technology.
Except as otherwise expressly set forth in this Agreement, no Party, or any of
its Affiliates or Subsidiaries, is obligated by this Agreement to provide any
other Party with any technical assistance or to furnish any other Party with, or
obtain, any documents, materials, instructions, corrections, updates or other
information or technology.

 

Section 5.5                             Release of Information. Licensees must
inform the Licensors, in a timely and adequate manner, of any public information
that they, their Affiliates or Subsidiaries wish to publish that would be
reasonably likely to have an adverse effect on the goodwill associated

 

13

--------------------------------------------------------------------------------


 

with the Servicemarks or the reputation or public image of the Licensors, so
that the Licensors may, should the Licensors consider it necessary, issue a
press release concerning the publication of such public information.  If
possible, the Licensors should be informed at least one (1) week in advance of
the disclosure of any development or information that would be reasonably likely
to have an adverse effect on the goodwill associated with the Servicemarks or
the reputation or public image of the Licensors. In case of a development or any
information that may require immediate disclosure, Licensees shall promptly
inform the Licensors, and where legally permissible, before any such disclosure
is made.

 

Section 5.6                             Damages Inadequate. Without prejudice to
any other rights or remedies that each Party may have, each Party acknowledges
and agrees that damages alone would not be an adequate remedy for any breach of
the terms of this Agreement by any other Party. Accordingly, each Party shall be
entitled to the remedies of injunction, specific performance or other equitable
relief for any threatened or actual breach of the terms of this Agreement by any
other Party.

 

ARTICLE VI

 

DISPUTE RESOLUTION

 

Section 6.1                             Arbitration

 

Any dispute arising out of or in connection with this Agreement, including any
question regarding its existence, validity or termination, shall be referred to
and finally resolved by arbitration under the rules of the London Court of
International Arbitration (“LCIA Court”) which are deemed to be incorporated by
reference into this clause, save as modified herein:

 

(i)                                     The seat of arbitration shall be London,
England.

 

(ii)                                  There shall be three arbitrators, one
nominated by the claimant and one nominated by the respondent within fifteen
(15) days of respondent’s receipt of the claimant’s request for arbitration. If
OMLAC and OM plc are co-claimants or co-respondents to the arbitration, they
shall be treated as one party for the purposes of the nomination of an
arbitrator. If any Party has not appointed its arbitrator within the 15-day
period specified herein, such appointment shall be made by the LCIA Court upon
the written request of a Party within fifteen (15) days of such request. The
LCIA Court shall appoint the chairman within fifteen (15) days of the nomination
of the other two members of the tribunal.  The hearing shall be held no later
than one-hundred-and-twenty (120) days following the appointment of the third
arbitrator.

 

(iii)                               In terms of procedure, the Parties agree
that:

 

(A)                               The Request shall be treated as the
Claimant(s)’ Statement of Case.

 

(B)                               The Statement of Defence shall be sent to the
Registrar within fifteen (15) days of receipt of notice of appointment of the
third arbitrator.

 

14

--------------------------------------------------------------------------------


 

(C)                               A case management hearing shall take place
within ten (10) days of receipt of the Statement of Defence to determine the
procedure leading up to the hearing.  The Parties shall seek to agree to the
procedure between them, consistent with the provisions of this Section 6.1.

 

(D)                               The Statement of Reply (if any) shall be sent
to the Registrar within fifteen (15) days of receipt of the Statement of
Defence.

 

(E)                                The Statement of Reply to Counterclaim (if
any) shall be sent to the Registrar within fifteen (15) days of receipt of the
Statement of Reply.

 

(F)                                 The arbitral tribunal shall exercise its
power to order the Parties to supply copies of any documents in their
possession, custody or power that are relevant to the subject matter of the
dispute taking into account the Parties’ desire that the arbitration be
conducted expeditiously and cost effectively. All disclosure of documents shall
be completed within sixty (60) days of the appointment of the third arbitrator.

 

(G)                               The Parties agree that they shall have the
right to be heard orally on the merits of the dispute.

 

(iv)                              By agreeing to arbitration, the Parties do not
intend to deprive a court of its jurisdiction to issue a pre-arbitral
injunction, pre-arbitral attachment, or other order in aid of arbitration
proceedings and the enforcement of any award. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies, to
direct the Parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
any Party to respect the arbitral tribunal’s orders to that effect. For the
purpose of any provisional relief contemplated hereunder, the Parties hereby
submit to the non-exclusive jurisdiction of the English Courts. Each Party
unconditionally and irrevocably waives any objections which it may have now or
in the future to the jurisdiction of the English Courts including objections by
reason of lack of personal jurisdiction, improper venue, or inconvenient forum.

 

(v)                                 The award shall be in writing, shall state
the findings of fact and conclusions of law on which it is based, shall be final
and binding and shall be the sole and exclusive remedy among the Parties
regarding any claims or counterclaims presented to the arbitral tribunal.
Judgment upon any award may be entered in any court having jurisdiction.

 

(vi)                              The Parties will bear equally all fees, costs,
disbursements and other expenses of the arbitration, and each Party shall be
solely responsible for all fees, costs, disbursements and other expenses
incurred in the preparation and

 

15

--------------------------------------------------------------------------------


 

prosecution of its own case; provided that in the event that a Party fails to
comply with the orders or decision of the arbitral tribunal, then such
noncomplying Party shall be liable for all costs and expenses (including
attorney fees) incurred by the other Parties in their efforts to obtain either
an order to compel, or an enforcement of an award, from a court of competent
jurisdiction.

 

(vii)                           The arbitral tribunal shall have no authority to
award punitive, exemplary or multiple damages or any other damages not measured
by the prevailing Parties’ actual damages.

 

(viii)                        All notices by one Party to another in connection
with the arbitration shall be in accordance with the provisions of Section 8.1
hereof, except that all notices for a demand for arbitration made pursuant to
this Article VI must be made by personal delivery or receipted overnight
courier. This agreement to arbitrate shall be binding upon the successors and
permitted assigns of each Party. This Agreement and the rights and obligations
of the Parties shall remain in full force and effect pending the award in any
arbitration proceeding hereunder.

 

Section 6.2                             Confidentiality. Except to the extent
necessary to compel arbitration or in connection with arbitration of any dispute
under this Agreement, or for enforcement of an arbitral award, information
concerning (i) the existence of an arbitration pursuant to this Article VI,
(ii) any documentary or other evidence given by a Party or a witness in the
arbitration or (iii) the arbitration award may not be disclosed by the tribunal
administrator, the arbitrators, any Party or its counsel to any Person not
connected with the proceeding unless required by law or by a court or competent
regulatory body, and then only to the extent of disclosing what is legally
required. A Party filing any document arising out of or relating to any
arbitration in court shall seek from the court confidential treatment for such
document and provide notice thereof to the non-disclosing Party.

 

Section 6.3                             Conduct During Dispute Resolution. The
Parties shall continue the performance of their respective obligations under
this Agreement that are not the subject of dispute during the resolution of any
dispute or disagreement, including during any period of arbitration, unless and
until this Agreement is terminated or expires in accordance with its terms and
conditions.

 

ARTICLE VII

 

TERM

 

Section 7.1                             Term.

 

(a)                                 Transitional License.  With respect to the
Transitional Servicemarks and Transitional Old Mutual Domain Names, this
Agreement shall commence on the Effective Date and the Transitional License
shall terminate automatically, along with all licenses and sublicenses granted
therefor hereunder, on the first day following the day that is six (6) months
after the end of the Transition Period.  .

 

(b)                                 Perpetual License.  With respect to the
Perpetual Servicemarks and Perpetual Old Mutual Domain Name, this Agreement
shall commence on the Effective Date and shall continue

 

16

--------------------------------------------------------------------------------


 

in perpetuity, unless terminated pursuant to Section 7.2 below.  In the event
the Perpetual License is terminated pursuant to Section 7.2 below and the
Transitional License has been terminated pursuant to Section 7.1(a) above, the
Agreement shall terminate concurrently therewith.

 

(c)                                  With regard to all dates and time periods
set forth or referred to in this Agreement, time is of the essence.

 

Section 7.2                             Termination.  Either Licensor shall have
the right to terminate this Agreement at any time if Licensees materially breach
this Agreement; provided that if such material breach is capable of being cured,
then such Licensor shall not be permitted to terminate this Agreement unless the
Licensees fail to cure such material breach within twenty (20) Business Days
after receipt of written notice of such breach from one of the Licensors.

 

Section 7.3                             Survival. Section 2.1(b)(iv),
Section 2.1(b)(v), Section 2.3(b) and (c), Article III, Section 5.1,
Section 5.2, Section 5.3, Article VI, Article VII and Article VIII shall survive
the expiration or termination of this Agreement for any reason.

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.1                                   Notices.  Unless otherwise
provided in this Agreement, all notices and other communications provided for
hereunder shall be dated and in writing and shall be deemed to have been given
(i) when delivered, if delivered personally, sent by confirmed telecopy or sent
by registered or certified mail, return receipt requested, postage prepaid,
provided that such delivery is completed during normal business hours of the
recipient, failing which such notice shall be deemed to have been given on the
next Business Day, (ii) on the next Business Day if sent by overnight courier
and delivered on such Business Day within ordinary business hours and, if not,
the next Business Day following delivery; and (iii) when received, if received
during normal business hours and, if not, the next Business Day after receipt,
if delivered by means other than those specified above. Such notices shall be
delivered to the address set forth below, or to such other address as a Party
shall have furnished to the other Party in accordance with this Section (each
such notice, a “Notice”):

 

If to Pubco, to:

 

c/o Old Mutual (US) Holdings Inc.

200 Clarendon Street, 53rd Floor
Boston, MA 02116

Attention: Steve Belgrad, CFO

Phone No.: 617-369-7371

Email: Sbelgrad@oldmutualus.com

 

With a copy to:

 

Bingham McCutchen LLP

399 Park Avenue

New York, NY 10022-4689

 

17

--------------------------------------------------------------------------------

 

Attention: Floyd Wittlin, Esq.

Phone No.: 212-705-7466

Email: Floyd.Wittlin@bingham.com

 

If to the Licensors, to:

 

Old Mutual plc

5th Floor, Millennium Bridge House
2 Lambeth Hill
London EC4V 4GG, United Kingdom
Attention: Group Company Secretary

Phone No.: +44(0) 20 7002 7109

Email: martin.murray@omg.co.uk

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, New York 10036

Attention: Ralph Arditi

Phone No.: 212-735-3860

Email: ralph.arditi@skadden.com

 

Section 8.2  Entire Agreement.

 

(a)                                 This Agreement, including any Schedules
attached hereto, represents the entire understanding of the Parties hereto with
respect to the subject matter hereof and thereof and supersede any and all other
oral or written agreements heretofore made with respect to such subject matter.
Other than as expressly set forth in this Agreement, no Party has relied upon
any statement or representation other than statements and representations
expressed in this Agreement, and nothing in this Agreement, express or implied,
is intended to confer upon any Person, other than the Parties and their
respective successors and permitted assigns, any rights or remedies under or by
reason of this Agreement.  For the avoidance of doubt, Pubco is liable to the
Licensors for every act or omission of any other Licensee which would have
breached this Agreement had it been committed or omitted by Pubco itself.

 

(b)                                 It is acknowledged and agreed that: (i) no
Party has entered into this Agreement in reliance upon any representation,
warranty, undertaking, collateral contract or other assurance of any other Party
that is not expressly set out or referred to in this Agreement; (ii) no Party
shall have any remedy in respect of misrepresentation or untrue statement made
by any other Party unless and to the extent that a claim lies for breach of
warranty under this Agreement; and (iii) this clause shall not exclude any
liability for fraudulent misrepresentation.

 

Section 8.3    Contracts (Rights of Third Parties) Act.  Except in relation to
the rights of indemnification provided to the Indemnitees pursuant to Article V
of this Agreement, a Person

 

18

--------------------------------------------------------------------------------


 

who is not a Party to this Agreement shall not have any rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any term of this
Agreement.

 

Section 8.4    Subsidiary or Affiliate Action. Pubco shall cause each of its
Subsidiaries and Affiliates to comply with all of the agreements, obligations
and covenants applicable to each such Subsidiary or Affiliate, as applicable,
under this Agreement.  This Section 8.4 shall not apply with respect to any
Affiliate of Pubco to the extent that Pubco does not have sufficient Control
over such Affiliate to procure such conduct from such Affiliate; provided, that
such Control shall be deemed to exist in the case of any Subsidiary that is not
specifically identified in clause (iii) of the definition of Subsidiary.

 

Section 8.5  Confidential Information. Each Party shall treat all information
provided to it by any other Party with the same degree of care as such Party
treats its own information of the same nature, provided that this Section 8.5
shall not apply to information relating to or disclosed in the registration
statement required in connection with the IPO, provided that confidential
information received by a Party from any other Party shall not be utilized by
such Party to engage, directly or indirectly (including through Subsidiaries) in
a business in competition with the business of such other Party or any of its
Subsidiaries..

 

Section 8.6  Interpretation; Effect. In this Agreement, except as context may
otherwise require, (a) the words “hereby,” “hereof,” “herein,” and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement,
(b) terms defined in the singular have a comparable meaning when used in the
plural, and vice versa, (c) references herein to a specific Article, Section,
Subsection or Schedule shall refer, respectively, to Article, Sections,
Subsections or Schedules of this Agreement, (d) references to the transactions
contemplated hereby include the transactions provided for in this Agreement,
(e) references to any agreement (including this Agreement), contract, statute or
regulation are to the agreement, contract, statute or regulation as amended,
modified, supplemented, restated or replaced from time to time (in the case of
an agreement or contract, to the extent permitted by the terms thereof), and to
any section of any statute or regulation include any successor to the section,
(f) references to any Governmental Authority includes any successor to that
Governmental Authority, (g) wherever the word “include,” “includes,” or
“including” is used in this Agreement, it shall be deemed to be followed by the
words “without limitation,” (h) references herein to any gender include each
other gender, (i) all pronouns and variations of pronouns will be deemed to
refer to the feminine, masculine or neuter, singular or plural, as the identity
of the Person referred to may require, (j) headings and numbering of sections
and paragraphs in this Agreement are for convenience only and will not be
construed to define or limit any of the terms in this Agreement or affect the
meaning or interpretation of this Agreement, (k) this Agreement is the product
of negotiation by the Parties, having the assistance of counsel and other
advisers, (l) the Parties intend that this Agreement not be construed more
strictly with regard to one Party than with regard to any other, and (m) no
provision of this Agreement is to be construed to require, directly or
indirectly, any Person to take any action, or omit to take any action, to the
extent such action or omission would violate Applicable Law (including statutory
and common law), rule or regulation.

 

19

--------------------------------------------------------------------------------


 

Section 8.7   Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. Except as
otherwise provided herein, if any provisions of this Agreement or the
application thereof to any Person or any circumstance is found by a court or
other Governmental Authority of competent jurisdiction to be invalid or
unenforceable, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
validity or enforceability of such provision or the application thereof, in any
other jurisdiction.

 

Section 8.8   Applicable Law. This Agreement (together with any non-contractual
obligations arising out of it) shall be construed and enforced in accordance
with, and the rights and duties of the Parties shall be governed by, the law of
England and Wales.

 

Section 8.9   Amendment, Modification and Waiver. This Agreement may be amended,
modified or supplemented at any time by written agreement of the Parties. Any
failure of any Party to comply with any term or provision of this Agreement may
be waived by the other Parties by an instrument in writing signed by such
Parties, but such waiver or failure to insist upon strict compliance with such
term or provision shall not operate as a waiver of, or estoppel with respect to,
any subsequent or other failure to comply. No waiver by any Party of any breach
of this Agreement shall be considered as a waiver of any subsequent breach of
the same provision or any other provision.

 

Section 8.10   Assignment.

 

(a)                                 Neither this Agreement nor any of the
rights, interests or obligations of any Party under this Agreement may be
assigned by such Party without the prior written consent of the other Parties,
except that the Licensors may, without written consent of the Licensees, assign
all of their rights, benefits and obligations under this Agreement to one or
more of their Affiliates; provided that any such transferee assumes all of the
relevant Licensor’s obligations under this Agreement in a written instrument.

 

(b)                                 This Agreement shall be binding upon and
inure to the benefit of the Parties and the Licensees who are not Parties and
their respective permitted successors and assigns.

 

Section 8.11   Counterparts. This Agreement may be executed in two or more
counterparts that may be delivered by means of facsimile or email (or any other
electronic means such as “.pdf” or “.tiff” files), each of which shall be deemed
to constitute an original, but all of which together shall be deemed to
constitute one and the same instrument.

 

Section 8.12   Further Assurances.  Each Party shall, on being required to do so
by any other Party, perform or procure the performance of all such acts and/or
execute and/or deliver or procure the execution and/or delivery of all such
documents (in each case at its own expense), as may be required by law or as any
other Party may from time to time reasonably require in order to implement and
give full effect to this Agreement.

 

20

--------------------------------------------------------------------------------


 

Section 8.13   No Joint Venture.  Nothing in this Agreement is intended to or
shall operate to create a partnership, agency, employment joint venture of any
kind among the Parties.

 

Section 8.14   Compliance with Law.  The Licensors shall not be in breach of
this Agreement and shall have no liability to the Licensees whatsoever to the
extent that a Licensor acts (or omits to act) in a given manner in order to
abide by any Applicable Law and/or in taking steps to mitigate any breach of
this Agreement by the Licensees or any of them.

 

Section 8.15  Bribery Act.

 

(a)                                 Each Party expects that the other has an
awareness of the requirements of the Bribery Act and to have appropriate
processes and controls in place to prevent the offering or acceptance of bribes.
Each Party shall:

 

(i)                                     comply with all Applicable Laws,
regulations, codes and sanctions relating to anti-bribery and anti-corruption
including the Bribery Act 2010 (“Relevant Requirements”);

 

(ii)                                  not engage in any activity, practice or
conduct which would constitute an offence under sections 1, 2 or 6 of the
Bribery Act 2010 if such activity, practice or conduct had been carried out in
the United Kingdom;

 

(iii)                               have and shall maintain in place throughout
the term of this Agreement its own policies and procedures, including but not
limited to adequate procedures under the Bribery Act 2010, to ensure compliance
with the Relevant Requirements, and to avoid criminal liability and/or
prosecution under the Bribery Act 2010, and will enforce them where appropriate;

 

(b)                                 Promptly report to the others any request or
demand for any undue financial or other advantage of any kind received by it in
connection with the performance of this Agreement;

 

(c)                                  Breach of this Section 8.15 shall be a
material breach of this Agreement entitling the non-defaulting Party or Parties
to terminate this Agreement without incurring any liability for such
termination.

 

(d)                                 For the purpose of this Section 8.15 the
meaning of adequate procedures and foreign public official and whether a Person
is associated with another Person shall be determined in accordance with section
7(2) of the Bribery Act 2010 (and any guidance issued under section 9 of that
Act), sections 6(5) and 6(6) of that Act and section 8 of that Act respectively.

 

[Signature Page Follows]

 

21

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date.

 

 

 

OM Asset Management plc

 

“Pubco”

 

 

 

 

 

 

 

By:

/s/ Stephen H. Belgrad

 

 

Name: Stephen H. Belgrad

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

Old Mutual plc

 

“OM plc”

 

 

 

 

 

 

 

By:

/s/ Martin C. Murray

 

 

Name: Martin C. Murray

 

 

Title: Solicitor and Group Company Secretary

 

 

 

 

Old Mutual Life Assurance Company (South Africa) Ltd.

 

“OMLAC”

 

 

 

 

 

 

 

By:

/s/ Mokaedi Dilotsotlhe

 

 

Name: Mokaedi Dilotsotlhe

 

 

Title: General Manager

 

22

--------------------------------------------------------------------------------


 

Schedule 1

 

Perpetual Domain Name

 

Domain Name

 

Owner

Omam.com

 

Old Mutual (US) Holdings Inc.

 

Transitional Domain Names

 

Domain Name

 

Owner

Oldmutualus.com

 

Old Mutual (US) Holdings Inc.

Oldmutualglobalfunds.com

 

Old Mutual (US) Holdings Inc.

Omamnet.com

 

Old Mutual (US) Holdings Inc.

Omamus.com

 

Old Mutual (US) Holdings Inc.

Omip.com

 

Old Mutual (US) Holdings Inc.

Omamtrust.com

 

Old Mutual (US) Holdings Inc.

Omamint.com

 

Old Mutual (US) Holdings Inc.

 

23

--------------------------------------------------------------------------------


 

Schedule 2.4

 

OLD MUTUAL

OM Logo

OM

OMAM

OM ASSET MANAGEMENT

OMGI

SKANDIA

 

1

--------------------------------------------------------------------------------
